Citation Nr: 9914449	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for skin rashes, 
claimed as secondary to exposure to ionizing radiation.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer, 
claimed as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to September 
1963.

This matter arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
malaria.

2.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed skin rashes and the veteran's 
active service, to include exposure to ionizing radiation 
therein.  

3.  An unappealed April 1996 rating decision by the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for skin cancer, to include as secondary to 
exposure to ionizing radiation.  

4.  Evidence associated with the claims file since the April 
1996 rating decision, when considered alone or in conjunction 
with all of the evidence of record, does not bear directly or 
substantially upon the issue under consideration, in that it 
is cumulative of evidence previously submitted and 
considered, and is not by itself, or in conjunction with 
evidence previously submitted so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for malaria is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for skin 
rashes, claimed as secondary to exposure to ionizing 
radiation, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The April 1996 rating decision, which denied the 
veteran's claim for service connection for skin cancer, 
claimed as secondary to exposure to ionizing radiation, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (1998).  

4.  The evidence received since the April 1996 rating 
decision is not new and material, and the veteran's claim for 
service connection for skin cancer, claimed as secondary to 
exposure to ionizing radiation, has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 
568 (1996). (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

For claims based on the chronic effects of exposure to 
radiation, service connection may be established by 
presumption for certain cancers and diseases specified by 
statute, if they become manifest in a radiation-exposed 
veteran any time after discharge from service.  See 
38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. §§ 3.309(d), 
3.311(b)(2) (1998).  If a claim is based on a disease other 
than one of those specified by statute and regulation, the VA 
shall nevertheless consider the claim under 38 C.F.R. 
§ 3.311, provided that the veteran has provided competent 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4) (1998).  A presumption 
of service connection is rebuttable by affirmative evidence 
to the contrary.  See 38 U.S.C.A. § 1113 (West 1991); 
38 C.F.R. § 3.307(d) (1998).  

The veteran contends that he contracted malaria when he 
served in the Pacific Theater of Operations in World War II.  
He claims to suffer from residuals of that malaria at the 
present time.  In addition, the veteran contends that he was 
exposed to radiation during service, and has since incurred a 
skin rash as a result of that exposure.  The Board notes that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), which provides for presumptive service connection, 
does not preclude establishing service connection on 
principles of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1045 (Fed. Cir. 1994).  Therefore, the Board will 
consider the veteran's claim for service connection for a 
skin rash, claimed as secondary to exposure to ionizing 
radiation, on both a presumptive and a direct basis.  

Initially, the Board would point out, however, that 
regardless of whether the veteran was exposed to radiation in 
service, as he contends, his claimed skin rashes are not 
listed among the enumerated diseases that are entitled to 
presumptive service connection for radiation-exposed 
veterans.  See 38 C.F.R. §§ 3.309(d), 3.311(b).  Nor has the 
veteran presented any competent medical evidence that his 
skin rashes are radiogenic diseases, or that they are 
otherwise related to radiation exposure.  See 38 C.F.R. 
§ 3.311(b)(4) (1998).  

With respect to the veteran's claim for service connection 
for malaria, which he asserts was initially incurred in the 
Pacific theater during World War II, the Board notes that his 
service medical records are completely negative for any 
complaint of or treatment for malaria, or any other 
indication thereof.  Likewise, the post-service VA clinical 
treatment records are negative for treatment for malaria.  A 
treatment note dated in July 1984 notes a history of malaria 
incurred in World War II, as reported by the veteran, but no 
objective findings with respect to malaria are of record.  

With respect to the veteran's claim for service connection 
for skin rashes, claimed as secondary to exposure to ionizing 
radiation, the Board notes that the veteran's service medical 
records are completely negative for any indication of skin 
rashes.  The first diagnosis of skin rashes of record 
occurred in November 1994.  However, the record contains no 
medical opinion that such skin rashes were in any way related 
to the veteran's active service or to exposure to ionizing 
radiation, therein.  

The Board has thoroughly reviewed the evidence of record, and 
finds that the veteran has not presented evidence of well-
grounded claims for service connection for malaria and for 
skin rashes, claimed as secondary to exposure to ionizing 
radiation.  There is no record of the incurrence of malaria 
in service, and no record of treatment for malaria following 
the veteran's discharge from service.  In short, there is no 
medical diagnosis of a present disability with respect to 
this disease, and no evidence to show that the veteran ever 
incurred malaria in service.  

Further, as noted above, skin rashes are not listed among the 
disorders which are statutorily entitled to presumptive 
service connection for radiation-exposed veterans (assuming 
the veteran's exposure could be proven), and the veteran has 
presented no medical evidence that skin rashes are radiogenic 
diseases.  See 38 C.F.R. §§ 3.309(d), 3.311(b).  The Board 
recognizes that the veteran was diagnosed with skin rashes in 
November 1994, but finds that as the veteran has failed to 
submit medical evidence that such skin rashes were the result 
of exposure to ionizing radiation, and that he was actually 
exposed to harmful doses of ionizing radiation, his claim for 
service connection must be denied as not well grounded.  In 
addition, the veteran's claim cannot be granted on a direct 
basis, because as noted, skin rashes were not diagnosed until 
November 1994, more than thirty years after he was discharged 
from the Air Force.  The record is silent for any diagnoses 
or treatment for skin rashes within one year of the veteran's 
discharge from service.  See Savage, supra.  

In addition, lay statements by the veteran that he incurred 
malaria in service, that he currently suffers from this or 
residuals of this disorder, and that his currently diagnosed 
skin rashes are the result of exposure to ionizing radiation 
do not constitute medical evidence.  As a lay person, lacking 
in medical training or expertise, the veteran is not 
competent to address issues requiring expert medical 
opinions, to include medical diagnoses and opinions of 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting well-grounded claims for service connection for 
malaria and for skin rashes, claimed as secondary to exposure 
to ionizing radiation.  The Board has not been made aware of 
any additional relevant evidence which is available which 
could serve to well ground the veteran's claims.  As the duty 
to assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 121 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete well-grounded 
claims for service connection for malaria and for skin 
rashes, claimed as secondary to ionizing radiation.  



II.  New and Material

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has been overruled by the Court in Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); and Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  The Board finds that the veteran is 
not prejudiced by its initial analysis of his new and 
material claim under the new case law, and it is therefore 
not necessary to remand the case to the RO for further 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In April 1989, the Board initially denied the veteran's claim 
for service connection for skin cancer, claimed as secondary 
to ionizing radiation.  The veteran initially attempted to 
reopen his claim in October 1995, and an April 1996 rating 
decision by the RO determined that the veteran had failed to 
submit new and material evidence sufficient to reopen his 
claim for service connection.  The veteran was informed of 
his appellate rights, and failed to appeal the April 1996 
decision.  Accordingly, the April 1996 decision became final 
as outlined in 38 U.S.C.A. § 7105 (West 1991) when the 
veteran failed to appeal that decision within the statutory 
time limit.  As such, the claim may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, an 
adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  

The evidence considered by the RO in reaching its April 1996 
decision, which determined that the veteran had not submitted 
new and material evidence sufficient to reopen his claim for 
service connection for cancer, claimed as secondary to 
ionizing radiation, consisted of personal statements by the 
veteran that he had been exposed to ionizing radiation as a 
participant in Operation Crossroads in 1946, and that he 
subsequently incurred cancer therefrom.  Other medical 
evidence of record at the time of the April 1996 decision, 
and previously considered by the RO, consisted of VA clinical 
treatment records dating from June 1982 through January 1996, 
and a letter dated in July 1984 from the Office of the Chief 
of Naval Operations (OCNO) addressing the veteran's claimed 
radiation exposure.  

The clinical treatment records show that the veteran was 
diagnosed with basal cell carcinoma on his face in November 
1982, and that he underwent surgery in March 1983 to remove 
the cancer from his left cheek.  The July 1984 letter from 
the OCNO states that the veteran was present on the island of 
Eniwetok from June 11, 1946 to May 28, 1947, and that the 
veteran had been evacuated from the island on the USS 
Chilton.  According to the OCNO's letter, the USS Chilton was 
stationed some 420 miles southeast of the atomic test site 
during the detonation, and later arrived back at Eniwetok 
where the veteran disembarked.  The veteran repeated this 
process during a second test detonation aboard the USS St. 
Croix.  The St. Croix had been at ground zero after the first 
atomic detonation, but did not sustain any radiation 
contamination.  The veteran was not aboard at that time, and 
according to the OCNO's letter, he did not come closer to the 
detonation site than 200 miles-the distance to Eniwetok from 
Bikini Atoll where the nuclear weapons were detonated.  

The veteran attempted to reopen his claim for service 
connection for skin cancer, claimed as secondary to exposure 
to ionizing radiation, in April 1998.  Evidence submitted in 
support of his claim to reopen consists of personal 
statements that he had been present in the contaminated 
radiation zone during Operation Crossroads, and that he had 
been issued a badge which indicated that he had received a 
harmful dose of radiation, and a letter dated in April 1998 
from the Defense Special Weapons Agency (DSWA).  

The April 1998 letter from DSWA essentially reiterates the 
information contained in the July 1984 letter from the OCNO.  
It states, in substance, that the veteran was evacuated from 
Eniwetok Naval Air Station aboard Operation Crossroads 
support vessels Chilton and St. Croix.  The letter states 
that the veteran and the referenced vessels were not 
considered participants in Operation Crossroads, and none of 
the vessels or sites on which the veteran was shown to have 
served during Operation Crossroads received measurable doses 
of radiation.  No radiation dosimetry data pertaining to the 
veteran was found.  

The Board has evaluated the evidence submitted by the 
veteran, and finds that it fails to address the issue of 
service connection for his skin cancer, claimed as secondary 
to ionizing radiation exposure.  The Board acknowledges that 
the veteran has been diagnosed with basal cell carcinoma, and 
that such is listed among the diseases for which presumptive 
service connection is warranted where exposure to ionizing 
radiation is shown.  However, the veteran has not been shown 
to have been exposed to any ionizing radiation.  

The only additional evidence submitted in support of the 
veteran's claim, aside from his personal statements, consists 
of the April 1998 letter from the DSWA.  This evidence is 
essentially duplicative and cumulative of evidence already 
considered by the RO and the Board in denying the veteran's 
claim for service connection.  Accordingly, it cannot be 
considered new and material.  

In addition, lay statements by the veteran that he incurred 
skin cancer as a result of ionizing radiation exposure, or 
that he was exposed to ionizing radiation, do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Espiritu, supra.  

After a review of the evidence submitted since the April 1996 
final decision, the Board finds that the veteran has failed 
to submit new and material evidence sufficient to allow 
reopening of his claim.  Essentially, what was missing at the 
time of the April 1996 and prior decisions, and is currently 
lacking from the record, are medical opinions, supported by 
medical and other documented evidence, that the veteran was 
exposed to ionizing radiation during Operation Crossroads or 
during any other period of his active service, which resulted 
in the incurrence of skin cancer.  In sum, the newly 
submitted evidence fails to address the bases for the 
original denials of the veteran's claim.  

Further, the newly submitted evidence, when considered either 
alone or in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Newly 
submitted records pertaining to the issue on appeal merely 
show that the veteran was diagnosed with skin cancer, and 
that he was not exposed to ionizing radiation during 
Operation Crossroads, information that was previously 
considered by the Board and by the RO in their prior 
decisions.  Thus, as the evidence submitted is not "new and 
material" as contemplated by law, it does not provide a 
basis to reopen the veteran's claim for service connection 
for skin cancer, claimed as secondary to exposure to ionizing 
radiation.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  




ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for malaria is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for skin rashes, claimed as secondary to 
exposure to ionizing radiation, is denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for skin cancer, 
claimed as secondary to exposure to ionizing radiation, has 
not been reopened, and such benefit remains denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

